t c memo united_states tax_court arthur c brincat petitioner v commissioner of internal revenue respondent edgar j brincat petitioner v commissioner of internal revenue respondent docket nos filed date arthur c brincat pro_se in docket no donald del grande for petitioner in docket no daniel j parent for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in income_tax for each petitioner in these consolidated’ cases as follows ' these cases have been consolidated for purposes of trial continued - arthur c brincat---1989 income_tax deficiency of dollar_figure and additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively edgar j brincat--1989 income_tax deficiency of dollar_figure and a dollar_figure penalty under sec_6662 the deficiencies stem from the common issue of whether the proceeds from the sale of a building that was owned by a charitable entity but which were ultimately received by petitioners were taxable to petitioners we also consider whether the period for assessment had expired at the time that respondent mailed the notice_of_deficiency to edgar j brincat with respect to edgar j brincat we consider whether he is entitled to deduct dollar_figure in attorney’s fees in connection with the settlement of his father’s estate finally we consider whether petitioners are liable for the additions to tax or penalty determined by respondent findings_of_fact petitioners arthur c brincat arthur and edgar j brincat edgar resided in the state of california at the times that their petitions were filed in their respective cases arthur did not file a federal_income_tax return for the taxable_year continued briefing and opinion unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable_year under consideration sometime in or petitioners’ father victor brincat victor founded magna carta university magna carta which was intended to operate as a nonprofit educational_institution consisting of a college of law undergraduate colleges and other education programs from magna carta’s founding until victor’s death in date victor was president of magna carta initially magna carta was a sec_501 tax-exempt_organization but respondent during revoked magna carta’s tax exemption retroactive to date around victor donated to magna carta a building located pincite linden avenue south san francisco california the building which he had purchased for dollar_figure about weeks before his death victor established and transferred all of his property to the victor victory trust the trust victor and petitioners were the beneficiaries of the trust victor named arthur and edgar as co-trustees of the trust edgar was summoned to his father’s deathbed after many years of alienation and was advised by his father of the arrangement after victor’s death arthur became president of magna carta and negotiated the sale of the building for dollar_figure to a california partnership an initial deposit of dollar_figure for escrow was received with dollar_figure due before closing along with an executed note in the amount of dollar_figure payable to magna carta and secured_by a deed_of_trust q4e- on date arthur as president of magna carta transferred dollar_figure of the dollar_figure initial deposit to the trust on date magna carta received dollar_figure from the sale of the building and arthur transferred dollar_figure of the proceeds to the trust on that same date dollar_figure was transferred from the trust to edgar from january through date arthur was transferred dollar_figure from the trust arthur as president of magna carta assigned the dollar_figure note to the trust edgar’s involvement with the trust and magna carta was nominal and without knowledge of the legal nuances before victor’s death the state of california brought an action against victor in which the state court held that victor used magna carta’s assets for his own benefit and that magna carta was his alter ego after victor’s death and the sale of the building the california attorney general’s office filed a complaint seeking a dissolution of magna carta and the appointment of a receiver arthur and edgar were named in the complaint as defendants both individually and as co-trustees of the trust on date the colusa county superior court the court granted a summary adjudication holding that the transfer of at least the dollar_figure by arthur to the trust was a nullity as a matter of law and that all transfers of money from the sale of the building were property of magna carta it was argued that victor had lent money to magna carta and that the - transfer of the building was in repayment of the loan in that regard the court held that magna carta was the alter ego of victor and that transactions between victor and magna carta were a nullity as a matter of law and could not be relied upon by arthur or edgar it was also held that the dollar_figure note assigned to the trust should be returned to magna carta on date the court ordered arthur and edgar to turn over dollar_figure they had received to the receiver for magna carta arthur and edgar appealed and on date the california appellate court affirmed the lower court the appellate court found that arthur and edgar were in privity with victor and that they were collaterally estopped from relitigating the prior holdings piercing the corporate veil and thereby nullifying alleged loan obligations owed by magna carta to victor neither arthur nor edgar has returned the dollar_figure or dollar_figure he received from the sale of the building they have continually contended that the amounts received were inheritances from their father edgar who was a disabled fireman had no relationship or involvement with magna carta before the time that he became a trustee of the trust edgar had been summoned to his father’s deathbed and was told that the trust was being created to transfer ownership of his father’s assets to him and his brother arthur for years before that time edgar and his father were alienated and had no communications edgar at the -- - time of his tax_return preparation inquired of his return preparer about whether an inheritance from his father was taxable edgar was not knowledgeable about the legal proceedings brought by the state he believed that because he had already received the money from his father’s trust it was his inheritance the return preparer a certified_public_accountant who specialized in taxation and who had prepared edgar’s returns since after hearing the facts of which edgar was aware advised that it was not taxable on edgar’s federal_income_tax return he reported three items of income as follows dollar_figure interest dollar_figure gross business receipts and dollar_figure as a nontaxable pension edgar’s federal_income_tax return was timely filed on date pursuant to extensions to file granted by respondent on september and the internal_revenue_service and edgar signed an agreement consenting to extension of the period for assessment of his tax_year to date on may and a similar consent was executed to extend the period to date the notice_of_deficiency for the tax_year was mailed to edgar on date a return was not filed for victor the trust or magna carta victor’s estate was not probated and an estate_tax_return was not filed for victor’s estate magna carta paid an - attorney dollar_figure to represent it in the above-described proceedings opinion are petitioners reguired to include in gross_income the amounts received from the sale of the building respondent contends that petitioners diverted dollar_figure dollar_figure and dollar_figure from magna carta through the trust to themselves and that those amounts are taxable to them respondent sees this as nothing more or less than the income from whatever source referenced in sec_61 see also 286_us_417 conversely petitioners contend that these amounts are simply inheritances from their father’s estate_planning trust and are excluded from gross_income in accord with sec_102 petitioners base their contention on the premise that victor had lent money to magna carta and the proceeds of the sale of the building were merely repayment of amounts owed victor respondent argues that petitioners are collaterally estopped from asserting that magna carta owed victor any portion of the proceeds of the sale of the building or that they are entitled to any portion of the dollar_figure from the estate of victor the trust or magna carta we agree with respondent once a factual finding or holding is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a - - different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n in 90_tc_162 affd 904_f2d_525 9th cir we set forth the following prerequisites for application of collateral_estoppel involving a factual dispute the issue in the second suit must be identical in all respects with the one decided in the first suit xk kek there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation citations omitted a state court holding may form the basis for collateral_estoppel in this court if the use of collateral_estoppel is allowed in the state’s courts see 103_tc_501 the offensive use of collateral_estoppel is permitted in california see imen v glassford cal rptr we consider here two california proceedings involving petitioners’ family magna carta and the trust the first department of educ v magna carta univ no cal super ct date involved victor and his relationship to magna carta in that proceeding it was held that victor used the assets of magna carta for the personal benefit of himself and his family and accordingly that magna carta was victor’s alter ego the second proceeding van de kamp v magna carta univ no cal super ct date addressed the very question we consider in this proceeding who was entitled to the proceeds from the sale of the building in the second case the superior court again held that magna carta was the alter ego of victor and that the transactions loans between victor and magna carta were a nullity as a matter of law and that those transactions cannot be relied upon by arthur and edgar the court further held that all money transferred by arthur c brincat to the victor victory trust from the down payment of dollar_figure is the property of magna carta university the california court_of_appeals for the third district affirmed the holdings in the second case and also held that arthur and brdgar were in privity with victor in connection with victor’s earlier proceedings and were collaterally estopped from relitigating issues in the earlier cases the effect of these holdings negates even the possibility that petitioners’ funds were inheritances received from the trust the requisites for collateral_estoppel have been met in -- - that the issue as to ownership of the funds is identical the holding of the california courts are final petitioners were parties in one proceeding and found to be in privity with victor in the earlier proceeding the issues here were necessarily litigated by petitioners in the state court_proceeding s and there has been no change in the facts or law we note that petitioners were ordered by the california courts to return the dollar_figure but they have not done so and they do not argue here that they are compelled to do so accordingly we hold that for arthur’s and edgar’s receipt of dollar_figure and dollar_figure respectively is income to them and does not constitute nontaxable inheritances from their father did the period for assessment expire before respondent’s issuance of the notice_of_deficiency to edgar edgar contends that the period for assessment had expired before respondent’s date mailing of the notice_of_deficiency for edgar’s taxable_year edgar executed consents beginning on date and again on date which if effective would have extended the period for assessment to date the normal 3-year period for assessment under sec_6501 however would have expired on date before the execution of the first consent to extend the statutory period respondent contends that the 3-year assessment_period is not applicable because edgar omitted more than percent of gross income by his failure to include or report the dollar_figure on his income_tax return see sec_6501 on this point edgar argues that in order for the 6-year period of sec_6501 to apply respondent must prove that the dollar_figure is taxable in accord with our above holding the 6-year assessment_period was applicable at the time edgar first consented to extend the assessment_period for his tax_year and accordingly the assessment_period had not expired at the time respondent mailed the notice_of_deficiency for edgar’s taxable_year whether edgar is entitled to a dollar_figure deduction for attorney’s fees edgar claims that he is entitled to a dollar_figure deduction for attorney’s fees that he alleges were paid in connection with the settlement of his father’s financial affairs and or estate respondent counters that edgar has not substantiated that he paid an attorney dollar_figure there is evidence that magna carta paid the attorney dollar_figure during but no showing by edgar that one- half of that payment was for his direct benefit or on his behalf if it was there would be some question of whether edgar would also have an additional dollar_figure of income that has not been reported in addition edgar has not provided the court with a legal theory under which the amount would be deductible in arriving at adjusted_gross_income or taxable_income on this record we find that edgar has failed to substantiate his entitlement to a deduction under sec_162 or sec_212 whether edgar is liable for the accuracy--related penalty under sec_6662 a respondent determined that a 20-percent penalty was applicable to edgar because of negligence disregard of rules or regulations and substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 edgar’s understatement for exceeds the threshold for application of sec_6662 an accuracy-related_penalty is imposed on a taxpayer if any portion of an underpayment_of_tax is attributable to either negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax see sec_6662 and b and the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty is not to be imposed if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith see sec_6664 petitioners have the burden of showing that they are not liable for the accuracy-related_penalty see 290_us_111 in support of his determination respondent contends that edgar failed to report the dollar_figure he received in connection - - with magna carta the trust and his father’s death respondent argues that edgar was aware at the time of filing his return that the court had held that the dollar_figure belonged to magna carta and that it should be returned edgar who was alienated from his father and family was not aware of his father’s holdings or prior litigation he believed that the amount received by him was a nontaxable inheritance from his father that belief was based on his father’s deathbed representations and the fact that edgar had received the dollar_figure from the trust at the time of the filing of edgar’s return the court’s holding was being appealed on the theory that the moneys received were inheritances edgar was not involved in pursuing the litigation and he was generally unaware of the court’s holdings edgar had no working knowledge of magna carta and believed that the trust was based on his father’s deathbed intent to permit edgar to inherit from his father in addition edgar a disabled fireman who had no background in these matters inquired of his return preparer about whether an inheritance from his father was taxable edgar provided his preparer with information about the dollar_figure based on his understanding the return preparer who was a certified_public_accountant specializing in tax and who had prepared edgar’s returns since advised that it was not taxable whether edgar acted with reasonable_cause and in good_faith is a factual determination see sec_1_6664-4 income_tax regs on the basis of edgar’s experience knowledge and education we find that his actions were reasonable and that his reliance on his longtime preparer was also reasonable see eg remy v commissioner tcmemo_1997_72 it is relevant that edgar made an effort to assess his tax responsibility by seeking the advice of his accountant of long standing see drummond v commissioner tcmemo_1997_71 accordingly we hold that edgar is not liable for an accuracy-related_penalty under sec_6662 for whether arthur is liable for a delinquency addition under sec_6651 and or a failure to pay an estimated_tax addition under sec_6654 sec_6651 provides for an addition_to_tax of percent per month not to exceed percent of the amount of tax required to be shown on a return for failure_to_file unlike edgar arthur failed to file a return arthur’s failure_to_file went beyond the period in when the state of california’s appellate court affirmed the court’s holding that the money should be returned because it belonged to magna carta in this regard as of the time of trial arthur continued to hold the money from the sale of the building also unlike edgar arthur did not rely on a tax professional accordingly arthur has failed to show that his failure_to_file was under his - - circumstances reasonable and he is liable for the sec_6651 addition_to_tax for sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax and this addition has been held to apply unless a taxpayer shows that there is some exception to application of the addition see 75_tc_1 arthur has not shown that any of the so-called safe harbors apply to his case see swonder v commissioner tcmemo_1994_430 accordingly arthur is liable for the sec_6654 addition_to_tax for to reflect the foregoing decision will be entered for respondent in docket no and for petitioner as to the penalty and respondent as to the deficiency in docket no
